Case 3:21-cr-00157-MEM Document1 Filed 05/27/21 Page 1 of 3

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
No.

Vow

BRIAN BUGLIO,
Defendant

INFORMATION
THE UNITED STATES ATTORNEY CHARGES:
COUNT ONE
Deprivation of Civil Rights
18 U.S.C. § 242
I. Background
At times material to the Information:
1. Defendant BRIAN BUGLIO was the Chief of Police for the
West Hazleton Police Department.
2. The West Hazleton Police Department was a law
enforcement agency located in the Middle District of Pennsylvania.

Employees of the West Hazleton Police Department, including BRIAN

BUGLIO, were responsible for conducting themselves in compliance
Case 3:21-cr-00157-MEM Document1 Filed 05/27/21 Page 2 of 3

with federal, state, and local laws, including the United States
Constitution.

3. Individual #1 was a private citizen who resided in West
Hazleton, Pennsylvania, within the Middle District of Pennsylvania.

4. On multiple occasions in or about February 2020, Individual
#1 posted social media content on Facebook criticizing BRIAN BUGLIO
and the West Hazleton Police Department.

5. On or about March 4, 2020, Individual #1 met with BRIAN
BUGLIO at the West Hazleton Police Department, in accordance with
BRIAN BUGLIO’s directions. During that meeting, BRIAN BUGLIO,
acting under color of law, threatened to pursue felony criminal charges
against Individual #1, in retaliation for Individual #1’s social media
posts on Facebook and to stifle Individual #1’s exercise of free speech.
During the meeting, BRIAN BUGLIO acknowledged that the
threatened felony charges lacked merit.

6. At the conclusion of the March 4, 2020 meeting, Individual
#1 agreed to remove the social media posts from Facebook, and to

refrain from creating additional social media posts critical of BRIAN

2
Case 3:21-cr-00157-MEM Document1 Filed 05/27/21 Page 3 of 3

BUGLIO and the West Hazleton Police Department. Individual #1
and BRIAN BUGLIO confirmed that they had a “deal” and shook hands
at the conclusion of the meeting.
II. Statutory Allegations

7. On or about March 4, 2020, in Luzerne County, within the
Middle District of Pennsylvania, the defendant,

BRIAN BUGLIO,

while acting under color of law, willfully deprived Individual #1 of a
right secured and protected by the Constitution and laws of the United
States, that is, the right to engage in free speech, which includes the
right to express critical opinions of law enforcement officials without
being threatened with adverse action for exercising that right.

In violation of Title 18, United States Code, Section 242.

BRUCE D. BRANDLER

Acting United States Attorney
Date:_S/27/ 9/

PHILLIP J. CARABALLO
Assistant United States Attorney
